      Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 1 of 28



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                        :                  CLASS ACTION COMPLAINT
LUC BURBON AND ON BEHALF OF ALL
                                        :
OTHER PERSONS SIMILARLY SITUATED,
                                        :
                                        :                  No.: _________________
                                                                 1:18-cv-9210
                 Plaintiffs,
                                        :
                                        :                  ECF CASE
              v.
                                        :
                                        :                  JURY TRIAL DEMANDED
NBCUNIVERSAL MEDIA, LLC
                                        :
                                        :
                 Defendant.
                                        :
                                        :
------------------------------------x
                             INTRODUCTION

       1.      Plaintiff, LUC BURBON, on behalf of herself and others similarly situated,

asserts the following claims against Defendant, NBCUNIVSERAL MEDIA, LLC, as

follows.

       2.      Plaintiff is a visually-impaired and legally blind person who requires

screen-reading software to read website content using her computer. Plaintiff uses the terms

“blind” or “visually-impaired” to refer to all people with visual impairments who meet the

legal definition of blindness in that they have a visual acuity with correction of less than or

equal to 20 x 200. Some blind people who meet this definition have limited vision. Others

have no vision.

       3.      Based on a 2010 U.S. Census Bureau report, approximately 8.1 million

people in the United States are visually impaired, including 2.0 million who are blind, and

according to the American Foundation for the Blind’s 2015 report, approximately 400,000

visually impaired persons live in the State of New York.
      Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 2 of 28



       4.      Plaintiff brings this civil rights action against NBCUNIVSERAL MEDIA,

LLC (“Defendant”) for its failure to design, construct, maintain, and operate its website to

be fully accessible to and independently usable by Plaintiff and other blind or visually-

impaired people. Defendant’s denial of full and equal access to its website, and therefore

denial of its products and services offered thereby and in conjunction with its physical

locations, is a violation of Plaintiff’s rights under the Americans with Disabilities Act

(“ADA”).

       5.      Plaintiff is being deterred from patronizing the Defendant’s venue locations

due to Defendant’s discrimination by failing to maintain access to the Website for visually-

impaired consumers. Plaintiff intends to return to Defendant’s Website and venue locations

once Defendants ceases their on-going discriminatory practices.

       6.      Because Defendant’s website, WWW.NBC.COM                 (the “Website” or

“Defendant’s website”), is not equally accessible to blind and visually-impaired

consumers, it violates the ADA. Plaintiff seeks a permanent injunction to cause a change

in Defendant’s corporate policies, practices, and procedures so that Defendant’s website

will become and remain accessible to blind and visually-impaired consumers.

                             JURISDICTION AND VENUE

       7.      This Court has subject-matter jurisdiction over this action under 28 U.S.C.

§ 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42

U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

       8.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

Plaintiff’s New York State Human Rights Law, N.Y. Exec. Law Article 15, (“NYSHRL”)




                                            -2-
      Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 3 of 28



and New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq.,

(“NYCHRL”) claims.

        9.      Venue is proper in this district under 28 U.S.C. §1391(b)(1) and (2)

Defendant conducts and continues to conduct a substantial and significant amount of

business in this District, Defendant is subject to personal jurisdiction in this District, and a

substantial portion of the conduct complained of herein occurred in this District.

        10.     Defendant is subject to personal jurisdiction in this District. Defendant has

been and is committing the acts or omissions alleged herein in the Southern District of New

York that caused injury, and violated rights the ADA prescribes to Plaintiff and to other

blind and other visually impaired-consumers. A substantial part of the acts and omissions

giving rise to Plaintiff’s claims occurred in this District: on separate occasions, Plaintiff

has been denied the full use and enjoyment of the facilities, goods, and services of

Defendant’s online and physical locations in New York, New York due to the

inaccessibility of Defendant’s website while attempting to access the website. These access

barriers that Plaintiff encountered have caused a denial of Plaintiff’s full and equal access

in the past, and now deter Plaintiff on a regular basis from visiting Defendant’s studio

locations, including but not limited to The Tonight Show with Jimmy Fallon. This includes,

Plaintiff attempting to obtain information about Defendant’s studios (location and hours

and other important information) which are located in New York, NY.

        11.     This Court is empowered to issue a declaratory judgment under 28 U.S.C.

§§ 2201 and 2202.

                                       THE PARTIES




                                              -3-
      Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 4 of 28



       12.     Plaintiff, LUC BURBON, at all relevant times, is a resident of Queens, New

York. Plaintiff is a blind, visually-impaired handicapped person and a member of a

protected class of individuals under the ADA, 42 U.S.C. § 12102(1)-(2), and the

regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the NYSHRL

and NYCHRL.

       13.     On information and belief, Defendant is and was, at all relevant times herein

a Foreign Limited Liability Company organized under the laws of Delaware with its

principal executive offices in New York, NY. Defendant operates multiple NBC studio

locations as well as the WWW.NBC.COM website, and those affiliated or directly linked,

and advertises, develops, markets, distributes, and/or produces digital content for its

television programs, provides access to live and recent episodes of featured broadcast

shows, information to request audience tickets to the general public for attending tapings

of popular television shows performed in New York City studios (including, but not limited

to, The Tonight Show with Jimmy Fallon), maintains up-to-date schedule and guide for

local broadcasts in the State of New York and throughout the United States, offers

merchandise and products for purchase and provides the ability to participate in other social

interactive experiences. Defendant is, upon information and belief, licensed to do business

and is doing business in the State of New York.

       14.     Defendant operates numerous NBC studio locations across the United

States. These studio locations constitute places of public accommodation. Defendant’s

studio locations provide to the public important goods and services. Defendant’s Website

provides consumers with access to an array of goods and services including information

for requesting audience tickets to attend tapings of popular television shows performed in




                                             -4-
      Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 5 of 28



New York City studios (including, but not limited to, The Tonight Show with Jimmy

Fallon), information about the location of the local studios, featured video clips and full

episodes of recent shows, schedule of different broadcast shows, details for promotional

products available for purchase, the ability to subscribe to or participate in other social

interactive experiences and other important information.

       15.       Defendant’s studio locations are public accommodations within the

definition of Title III of the ADA, 42 U.S.C. § 12181(7). Defendant’s Website is a service,

privilege, or advantage that is heavily integrated with Defendant’s physical studio locations

and operates as a gateway thereto.

                                   NATURE OF ACTION

       16.       The Internet has become a significant source of information, a portal, and a

tool for conducting business, doing everyday activities such as shopping, learning, banking,

researching, as well as many other activities for sighted, blind and visually-impaired

persons alike.

       17.       In today’s tech-savvy world, blind and visually-impaired people have the

ability to access websites using keyboards in conjunction with screen access software that

vocalizes the visual information found on a computer screen or displays the content on a

refreshable Braille display. This technology is known as screen-reading software. Screen-

reading software is currently the only method a blind or visually-impaired person may

independently access the internet. Unless websites are designed to be read by screen-

reading software, blind and visually-impaired persons are unable to fully access websites,

and the information, products, and services contained thereon. An accessibility notice is




                                             -5-
      Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 6 of 28



put on a website by the creator thereof to showcase that the website is working diligently

to create a better experience for low-vision or blind users.

       18.     Blind and visually-impaired users of Windows operating system-enabled

computers and devices have several screen reading software programs available to them.

Some of these programs are available for purchase and other programs are available

without the user having to purchase the program separately. Job Access With Speech,

otherwise known as “JAWS” is currently the most popular, separately purchased and

downloaded screen-reading software program available for a Windows computer.

       19.     For screen-reading software to function, the information on a website must

be capable of being rendered into text. If the website content is not capable of being

rendered into text, the blind or visually-impaired user is unable to access the same content

available to sighted users.

       20.     The international website standards organization, the World Wide Web

Consortium, known throughout the world as W3C, has published version 2.0 of the Web

Content Accessibility Guidelines (“WCAG 2.0”). WCAG 2.0 are well-established

guidelines for making websites accessible to blind and visually-impaired people. These

guidelines are universally followed by most large business entities and government

agencies to ensure their websites are accessible. Many Courts have also established WCAG

2.0 as the standard guideline for accessibility.

       21.     Non-compliant websites pose common access barriers to blind and visually-

impaired persons. Common barriers encountered by blind and visually impaired persons

include, but are not limited to, the following:

               a.      A text equivalent for every non-text element is not provided;




                                             -6-
      Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 7 of 28



                b.      Title frames with text are not provided for identification and

navigation;

                c.      Equivalent text is not provided when using scripts;

                d.      Forms with the same information and functionality as for sighted

persons are not provided;

                e.      Information about the meaning and structure of content is not

conveyed by more than the visual presentation of content;

                f.      Text cannot be resized without assistive technology up to 200%

without losing content or functionality;

                g.      If the content enforces a time limit, the user is not able to extend,

adjust or disable it;

                h.      Web pages do not have titles that describe the topic or purpose;

                i.      The purpose of each link cannot be determined from the link text

alone or from the link text and its programmatically determined link context;

                j.      One or more keyboard operable user interface lacks a mode of

operation where the keyboard focus indicator is discernible;

                k.      The default human language of each web page cannot be

programmatically determined;

                l.      When a component receives focus, it may initiate a change in

context;

                m.      Changing the setting of a user interface component may

automatically cause a change of context where the user has not been advised before using

the component;




                                             -7-
         Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 8 of 28



                n.      Labels or instructions are not provided when content requires user

input, which include captcha prompts that require the user to verify that he or she is not a

robot;

                o.      In content which is implemented by using markup languages,

elements do not have complete start and end tags, elements are not nested according to

their specifications, elements may contain duplicate attributes and/or any IDs are not

unique;

                p.      Inaccessible Portable Document Format (PDFs); and,

                q.      The name and role of all User Interface elements cannot be

programmatically determined; items that can be set by the user cannot be programmatically

set; and/or notification of changes to these items is not available to user agents, including

assistive technology.

                                STATEMENT OF FACTS

Defendant’s Barriers on Its Website

          22.   Defendant offers the commercial website, WWW.NBC.COM, and those

affiliated or directly linked, to the public. The website offers features which should allow

all consumers to access the goods and services which Defendant offers in connection with

their physical locations. The goods and services offered by Defendant include, but are not

limited to the following, which allow consumers to: find information about live and recent

episodes of featured broadcast shows, information to request audience tickets to the general

public for attending tapings of popular television shows performed in New York City

studios (including, but not limited to, The Tonight Show with Jimmy Fallon), access to an

up-to-date schedule and guide for local broadcasts in the State of New York and throughout




                                             -8-
      Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 9 of 28



the United States, purchase advertised merchandise and products, the ability to subscribe

to or participate in other social interactive experiences and other important information.

       23.     It is, upon information and belief, Defendant’s policy and practice to deny

Plaintiff, along with other blind or visually-impaired users, access to Defendant’s website,

and to therefore specifically deny the goods and services that are offered and are heavily

integrated with Defendant’s entertainment centers. Due to Defendant’s failure and refusal

to remove access barriers to its website, Plaintiff and visually-impaired persons have been

and are still being denied equal access to Defendant’s entertainment centers and the

numerous goods, services, and benefits offered to the public through the Website.

       24.     Plaintiff is a visually-impaired and legally blind person, who cannot use a

computer without the assistance of screen-reading software. Plaintiff is, however, a

proficient JAWS screen-reader user and uses it to access the Internet. Plaintiff has visited

the Website on separate occasions using the JAWS screen-reader.

       25.     During Plaintiff’s visits to the Website, the last occurring in January 2018,

Plaintiff encountered multiple access barriers that denied Plaintiff full and equal access to

the facilities, goods and services offered to the public and made available to the public; and

that denied Plaintiff the full enjoyment of the facilities, goods, and services of the Website,

as well as to the facilities, goods, and services of Defendant’s physical locations in New

York by being unable to learn more information about live and recent episodes of featured

broadcast shows, information to request audience tickets to the general public for attending

tapings of popular television shows performed in New York City studios (including, but

not limited to, The Tonight Show with Jimmy Fallon), access to an up-to-date schedule

and guide for local broadcasts in the State of New York and throughout the United States,




                                             -9-
     Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 10 of 28



purchase advertised merchandise and products, subscribe to or participate in other social

interactive experiences and other important information.

       26.     While attempting to navigate the Website, Plaintiff encountered multiple

accessibility barriers for blind or visually-impaired people that include, but are not limited

to, the following:

               a.      Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text is

an invisible code embedded beneath a graphical image on a website. Web accessibility

requires that alt-text be coded with each picture so that screen-reading software can speak

the alt-text where a sighted user sees pictures, which includes captcha prompts. Alt-text

does not change the visual presentation, but instead a text box shows when the mouse

moves over the picture. The lack of alt-text on these graphics prevents screen readers from

accurately vocalizing a description of the graphics. As a result, visually-impaired

NBCUniversal Media customers are unable to determine what is on the website, browse,

look up live and recent episodes of featured broadcast shows, information to request

audience tickets to the general public for attending tapings of popular television shows

performed in New York City studios (including, but not limited to, The Tonight Show with

Jimmy Fallon), access featured video clips of recent shows, access an up-to-date schedule

and guide for local broadcasts in the State of New York and throughout the United States,

purchase advertised merchandise and products, subscribe to or participate in other social

interactive experiences and other important information.

               b.      Empty Links That Contain No Text causing the function or purpose

of the link to not be presented to the user. This can introduce confusion for keyboard and

screen-reader users;




                                            -10-
      Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 11 of 28



               c.      Redundant Links where adjacent links go to the same URL address

which results in additional navigation and repetition for keyboard and screen-reader users;

and

               d.      Linked Images Missing Alt-text, which causes problems if an image

within a link contains no text and that image does not provide alt-text. A screen reader then

has no content to present the user as to the function of the link, including information

contained in PDFs.

Defendant Must Remove Barriers to Its Website

       27.     Due to the inaccessibility of Defendant’s Website, blind and visually-

impaired customers such as Plaintiff, who need screen-readers, cannot fully and equally

use or enjoy the facilities, goods, and services Defendant offers to the public on its Website.

The access barriers Plaintiff encountered have caused a denial of Plaintiff’s full and equal

access in the past, and now deter Plaintiff on a regular basis from accessing the Website.

       28.     These access barriers on Defendant’s Website have deterred Plaintiff from

visiting Defendant’s physical studio locations, and enjoying them equal to sighted

individuals because: Plaintiff was unable to find: digital content for its television programs,

look up live and recent episodes of featured broadcast shows, information to request

audience tickets to the general public for attending tapings of popular television shows

performed in New York City studios (including, but not limited to, The Tonight Show with

Jimmy Fallon), access to featured video clips from recent shows, access to up-to-date

schedule and guide for local broadcasts in the State of New York and throughout the United

States, details to purchase advertised merchandise and products, the ability to subscribe to

or participate in other social interactive experiences and other important information




                                             -11-
       Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 12 of 28



preventing Plaintiff from visiting the locations. Plaintiff intends to visit Defendant's

entertainment centers in the near future if she could access their website.

        29.       If the Website was equally accessible to all, Plaintiff could independently

navigate the Website and complete desired transactions as sighted individuals do.

        30.       Through her attempts to use the Website, Plaintiff has actual knowledge of

the access barriers that make these services inaccessible and independently unusable by

blind and visually-impaired people.

        31.       Because simple compliance with the WCAG 2.0 Guidelines would provide

Plaintiff and other visually-impaired consumers with equal access to the Website, Plaintiff

alleges that Defendant has engaged in acts of intentional discrimination, including, but not

limited to, the following policies or practices:

                  a.     Constructing and maintaining a website that is inaccessible to

visually-impaired individuals, including Plaintiff;

                  b.     Failure to construct and maintain a website that is sufficiently

intuitive so as to be equally accessible to visually-impaired individuals, including Plaintiff;

and,

                  c.     Failing to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind and visually-impaired consumers, such as

Plaintiff, as a member of a protected class.

        32.       Defendant therefore uses standards, criteria or methods of administration

that have the effect of discriminating or perpetuating the discrimination of others, as

alleged herein.




                                               -12-
     Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 13 of 28



       33.        The ADA expressly contemplates the injunctive relief that Plaintiff seeks in

this action. In relevant part, the ADA requires:

       In the case of violations of . . . this title, injunctive relief shall include an order to
       alter facilities to make such facilities readily accessible to and usable by individuals
       with disabilities . . . Where appropriate, injunctive relief shall also include requiring
       the . . . modification of a policy . . .

42 U.S.C. § 12188(a)(2).

       34.        Because Defendant’s Website has never been equally accessible, and

because Defendant lacks a corporate policy that is reasonably calculated to cause its

Website to become and remain accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and

seeks a permanent injunction requiring Defendant to retain a qualified consultant

acceptable to Plaintiff (“Agreed Upon Consultant”) to assist Defendant to comply with

WCAG 2.0 guidelines for Defendant’s Website. The Website must be accessible for

individuals with disabilities who use computers, laptops, tablets and smart phones. Plaintiff

seeks that this permanent injunction requires Defendant to cooperate with the Agreed Upon

Consultant to:

                  a.     Train Defendant’s employees and agents who develop the Website

on accessibility compliance under the WCAG 2.0 guidelines;

                  b.     Regularly check the accessibility of the Website under the WCAG

2.0 guidelines;

                  c.     Regularly test user accessibility by blind or vision-impaired persons

to ensure that Defendant’s Website complies under the WCAG 2.0 guidelines; and,

                  d.     Develop an accessibility policy that is clearly disclosed on

Defendant’s Website, with contact information for users to report accessibility-related




                                              -13-
     Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 14 of 28



problems and require that any third-party vendors who participate on its Website to be fully

accessible to the disabled by conforming with WCAG 2.0 criteria.

       35.     If the Website was accessible, Plaintiff and similarly situated blind and

visually-impaired people could independently view digital content, locate Defendant’s

studios and otherwise research related products and services available via the Website and

request audience tickets to attend tapings of popular television shows.

       36.     Although Defendant may currently have centralized policies regarding

maintaining and operating its Website, Defendant lacks a plan and policy reasonably

calculated to make them fully and equally accessible to, and independently usable by, blind

and other visually-impaired consumers.

       37.     Defendant has, upon information and belief, invested substantial sums in

               developing and maintaining its Website and has generated significant

               revenue from the Website. These amounts are far greater than the associated

               cost of making its Website equally accessible to visually impaired

               customers.

       38.     Without injunctive relief, Plaintiff and other visually-impaired consumers

will continue to be unable to independently use the Website, violating their rights.

                            CLASS ACTION ALLEGATIONS

       39.     Plaintiff, on behalf of herself and all others similarly situated, seeks to

certify a nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

individuals in the United States who have attempted to access Defendant’s Website and as

a result have been denied access to the equal enjoyment of goods and services offered in

Defendant’s physical locations, during the relevant statutory period.




                                           -14-
     Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 15 of 28



       40.     Plaintiff, on behalf of herself and all others similarly situated, seeks to

certify a New York State subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

individuals in the State of New York who have attempted to access Defendant’s Website

and as a result have been denied access to the equal enjoyment of goods and services

offered in Defendant’s physical locations, during the relevant statutory period.

       41.     Plaintiff, on behalf of herself and all others similarly situated, seeks certify

a New York City subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

individuals in the City of New York who have attempted to access Defendant’s Website

and as a result have been denied access to the equal enjoyment of goods and services

offered in Defendant’s physical locations, during the relevant statutory period.

       42.     Common questions of law and fact exist amongst Class, including:

               a.      Whether Defendant’s Website is a “public accommodation” under

the ADA;

               b.      Whether Defendant’s Website is a “place or provider of public

accommodation” under the NYSHRL or NYCHRL;

               c.      Whether Defendant’s Website denies the full and equal enjoyment

of its goods, services, facilities, privileges, advantages, or accommodations to people with

visual disabilities, violating the ADA; and

               d.      Whether Defendant’s Website denies the full and equal enjoyment

of its goods, services, facilities, privileges, advantages, or accommodations to people with

visual disabilities, violating the NYSHRL or NYCHRL.

       43.     Plaintiff’s claims are typical of the Class. The Class, similarly to the

Plaintiff, are severely visually impaired or otherwise blind, and claim that Defendant has




                                              -15-
     Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 16 of 28



violated the ADA, NYSHRL or NYCHRL by failing to update or remove access barriers

on its Website so it can be independently accessible to the Class.

       44.     Plaintiff will fairly and adequately represent and protect the interests of the

Class Members because Plaintiff has retained and is represented by counsel competent and

experienced in complex class action litigation, and because Plaintiff has no interests

antagonistic to the Class Members. Class certification of the claims is appropriate under

Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused to act on grounds generally

applicable to the Class, making appropriate both declaratory and injunctive relief with

respect to Plaintiff and the Class as a whole.

       45.     Alternatively, class certification is appropriate under Fed. R. Civ. P.

23(b)(3) because fact and legal questions common to Class Members predominate over

questions affecting only individual Class Members, and because a class action is superior

to other available methods for the fair and efficient adjudication of this litigation.

       46.     Judicial economy will be served by maintaining this lawsuit as a class action

in that it is likely to avoid the burden that would be otherwise placed upon the judicial

system by the filing of numerous similar suits by people with visual disabilities throughout

the United States.

                          FIRST CAUSE OF ACTION
                 VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

       47.      Plaintiff, on behalf of herself and the Class Members, repeats and realleges

every allegation of the preceding paragraphs as if fully set forth herein.

       48.     Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:

       No individual shall be discriminated against on the basis of disability in the full and
       equal enjoyment of the goods, services, facilities, privileges, advantages, or




                                             -16-
     Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 17 of 28



       accommodations of any place of public accommodation by any person who owns,
       leases (or leases to), or operates a place of public accommodation.

42 U.S.C. § 12182(a).


       49.     Defendant’s entertainment centers are public accommodations within the

definition of Title III of the ADA, 42 U.S.C. § 12181(7). Defendant’s Website is a service,

privilege, or advantage of Defendant’s entertainment centers. The Website is a service that

is heavily integrated with these locations and is a gateway thereto.

       50.     Under Section 302(b)(1) of Title III of the ADA, it is unlawful

discrimination to deny individuals with disabilities the opportunity to participate in or

benefit from the goods, services, facilities, privileges, advantages, or accommodations of

an entity. 42 U.S.C. § 12182(b)(1)(A)(i).

       51.     Under Section 302(b)(1) of Title III of the ADA, it is unlawful

discrimination to deny individuals with disabilities an opportunity to participate in or

benefit from the goods, services, facilities, privileges, advantages, or accommodation,

which is equal to the opportunities afforded to other individuals. 42 U.S.C. §

12182(b)(1)(A)(ii).

       52.     Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination

also includes, among other things:

       [A] failure to make reasonable modifications in policies, practices, or procedures,
       when such modifications are necessary to afford such goods, services, facilities,
       privileges, advantages, or accommodations to individuals with disabilities, unless
       the entity can demonstrate that making such modifications would fundamentally
       alter the nature of such goods, services, facilities, privileges, advantages or
       accommodations; and a failure to take such steps as may be necessary to ensure that
       no individual with a disability is excluded, denied services, segregated or otherwise
       treated differently than other individuals because of the absence of auxiliary aids
       and services, unless the entity can demonstrate that taking such steps would




                                            -17-
     Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 18 of 28



          fundamentally alter the nature of the good, service, facility, privilege, advantage,
          or accommodation being offered or would result in an undue burden.

42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

          53.    The acts alleged herein constitute violations of Title III of the ADA, and the

regulations promulgated thereunder. Plaintiff, who is a member of a protected class of

persons under the ADA, has a physical disability that substantially limits the major life

activity of sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore,

Plaintiff has been denied full and equal access to the Website, has not been provided

services that are provided to other patrons who are not disabled, and has been provided

services that are inferior to the services provided to non-disabled persons. Defendant has

failed to take any prompt and equitable steps to remedy its discriminatory conduct. These

violations are ongoing.

          54.    Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth

and incorporated therein, Plaintiff, requests relief as set forth below.

                               SECOND CAUSE OF ACTION
                              VIOLATIONS OF THE NYSHRL

          55.    Plaintiff, on behalf of herself and the New York State Sub-Class Members,

repeats and realleges every allegation of the preceding paragraphs as if fully set forth

herein.

          56.    N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

practice for any person, being the owner, lessee, proprietor, manager, superintendent, agent

or employee of any place of public accommodation . . . because of the . . . disability of any

person, directly or indirectly, to refuse, withhold from or deny to such person any of the

accommodations, advantages, facilities or privileges thereof.”




                                              -18-
     Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 19 of 28



       57.     Defendant’s physical locations are located in State of New York and

throughout the United States and constitute sales establishments and public

accommodations within the definition of N.Y. Exec. Law § 292(9). Defendant’s Website

is a service, privilege or advantage of Defendant. Defendant’s Website is a service that is

heavily integrated with these physical locations and is a gateway thereto.

       58.     Defendant is subject to New York Human Rights Law because it owns and

operates its physical locations and Website. Defendant is a person within the meaning of

N.Y. Exec. Law § 292(1).

       59.     Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or

remove access barriers to its Website, causing its Website and the services integrated with

Defendant’s physical locations to be completely inaccessible to the blind. This

inaccessibility denies blind patrons full and equal access to the facilities, goods and

services that Defendant makes available to the non-disabled public.

       60.     Under N.Y. Exec. Law § 296(2)(c)(i), unlawful discriminatory practice

includes, among other things, “a refusal to make reasonable modifications in policies,

practices, or procedures, when such modifications are necessary to afford facilities,

privileges, advantages or accommodations to individuals with disabilities, unless such

person can demonstrate that making such modifications would fundamentally alter the

nature of such facilities, privileges, advantages or accommodations being offered or would

result in an undue burden".

       61.     Under N.Y. Exec. Law § 296(2)(c)(ii), unlawful discriminatory practice

also includes, “a refusal to take such steps as may be necessary to ensure that no individual

with a disability is excluded or denied services because of the absence of auxiliary aids and




                                            -19-
     Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 20 of 28



services, unless such person can demonstrate that taking such steps would fundamentally

alter the nature of the facility, privilege, advantage or accommodation being offered or

would result in an undue burden.”

       62.     Readily available, well-established guidelines exist on the Internet for

making websites accessible to the blind and visually impaired. These guidelines have been

followed by other large business entities and government agencies in making their website

accessible, including but not limited to: adding alt-text to graphics and ensuring that all

functions can be performed using a keyboard. Incorporating the basic components to make

its Website accessible would neither fundamentally alter the nature of Defendant’s business

nor result in an undue burden to Defendant.

       63.     Defendant’s actions constitute willful intentional discrimination against the

class on the basis of a disability in violation of the NYSHRL, N.Y. Exec. Law § 296(2) in

that Defendant has:

               a.     constructed and maintained a website that is inaccessible to blind

class members with knowledge of the discrimination; and/or

               b.     constructed and maintained a website that is sufficiently intuitive

and/or obvious that is inaccessible to blind class members; and/or

               c.     failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.

       64.     Defendant has failed to take any prompt and equitable steps to remedy their

discriminatory conduct. These violations are ongoing.

       65.     Defendant discriminates, and will continue in the future to discriminate

against Plaintiff and New York State Sub-Class Members on the basis of disability in the




                                           -20-
     Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 21 of 28



full and equal enjoyment of the goods, services, facilities, privileges, advantages,

accommodations and/or opportunities of Defendant’s Website and its physical locations

under § 296(2) et seq. and/or its implementing regulations. Unless the Court enjoins

Defendant from continuing to engage in these unlawful practices, Plaintiff and the State

Sub-Class Members will continue to suffer irreparable harm.

          66.      Defendant’s actions were and are in violation of New York State Human

Rights Law and therefore Plaintiff invokes her right to injunctive relief to remedy the

discrimination.

          67.      Plaintiff is also entitled to compensatory damages, as well as civil penalties

and fines under N.Y. Exec. Law § 297(4)(c) et seq. for each and every offense.

          68.      Plaintiff is also entitled to reasonable attorneys’ fees and costs.

          69.      Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set

forth and incorporated therein Plaintiff prays for judgment as set forth below.

                              THIRD CAUSE OF ACTION
                VIOLATION OF THE NEW YORK STATE CIVIL RIGHTS LAW

          70.      Plaintiff, on behalf of herself and the New York State Sub-Class Members,

repeats and realleges every allegation of the preceding paragraphs as if fully set forth

herein.

          71.      Plaintiff served notice thereof upon the attorney general as required by

N.Y. Civil Rights Law § 41.

          72.      N.Y. Civil Rights Law § 40 provides that “all persons within the jurisdiction

of this state shall be entitled to the full and equal accommodations, advantages, facilities

and privileges of any places of public accommodations, resort or amusement, subject only

to the conditions and limitations established by law and applicable alike to all persons. No



                                                -21-
     Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 22 of 28



persons, being the owner, lessee, proprietor, manager, superintendent, agent, or employee

of any such place shall directly or indirectly refuse, withhold from, or deny to any person

any of the accommodations, advantages, facilities and privileges thereof . . .”

       73.     N.Y. Civil Rights Law § 40-c(2) provides that “no person because of . . .

disability, as such term is defined in section two hundred ninety-two of executive law, be

subjected to any discrimination in his or her civil rights, or to any harassment, as defined

in section 240.25 of the penal law, in the exercise thereof, by any other person or by any

firm, corporation or institution, or by the state or any agency or subdivision.”

       74.     Defendant’s New York State physical locations are sales establishments and

public accommodations within the definition of N.Y. Civil Rights Law § 40-c(2).

Defendant’s Website is a service, privilege or advantage of Defendant and its Website is a

service that is heavily integrated with these establishments and is a gateway thereto.

       75.     Defendant is subject to New York Civil Rights Law because it owns and

operates its physical locations and Website. Defendant is a person within the meaning of

N.Y. Civil Law § 40-c(2).

       76.     Defendant is violating N.Y. Civil Rights Law § 40-c(2) in refusing to update

or remove access barriers to its Website, causing its Website and the services integrated

with Defendant’s physical locations to be completely inaccessible to the blind. This

inaccessibility denies blind patrons full and equal access to the facilities, goods and

services that Defendant makes available to the non-disabled public.

       77.     N.Y. Civil Rights Law § 41 states that “any corporation which shall violate

any of the provisions of sections forty, forty-a, forty-b or forty two . . . shall for each and




                                             -22-
     Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 23 of 28



every violation thereof be liable to a penalty of not less than one hundred dollars nor more

than five hundred dollars, to be recovered by the person aggrieved thereby . . .”

          78.    Under NY Civil Rights Law § 40-d, “any person who shall violate any of

the provisions of the foregoing section, or subdivision three of section 240.30 or section

240.31 of the penal law, or who shall aid or incite the violation of any of said provisions

shall for each and every violation thereof be liable to a penalty of not less than one hundred

dollars nor more than five hundred dollars, to be recovered by the person aggrieved thereby

in any court of competent jurisdiction in the county in which the defendant shall reside ...”

          79.    Defendant has failed to take any prompt and equitable steps to remedy its

discriminatory conduct. These violations are ongoing.

          80.    Defendant discriminates, and will continue in the future to discriminate

against Plaintiff and New York State Sub-Class Members on the basis of disability are

being directly or indirectly refused, withheld from, or denied the accommodations,

advantages, facilities and privileges thereof in § 40 et seq. and/or its implementing

regulations.

          81.    Plaintiff is entitled to compensatory damages of five hundred dollars per

instance, as well as civil penalties and fines under N.Y. Civil Law § 40 et seq. for each and

every offense.

                             FOURTH CAUSE OF ACTION
                            VIOLATIONS OF THE NYCHRL

          82.    Plaintiff, on behalf of herself and the New York City Sub-Class Members,

repeats and realleges every allegation of the preceding paragraphs as if fully set forth

herein.




                                            -23-
     Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 24 of 28



       83.     N.Y.C. Administrative Code § 8-107(4)(a) provides that “It shall be an

unlawful discriminatory practice for any person, being the owner, lessee, proprietor,

manager, superintendent, agent or employee of any place or provider of public

accommodation, because of . . . disability . . . directly or indirectly, to refuse, withhold

from or deny to such person, any of the accommodations, advantages, facilities or

privileges thereof.”

       84.     Defendant’s locations are sales establishments and public accommodations

within the definition of N.Y.C. Admin. Code § 8-102(9), and its Website is a service that

is heavily integrated with its establishments and is a gateway thereto.

       85.     Defendant is subject to NYCHRL because it owns and operates its physical

locations in the City of New York and its Website, making it a person within the meaning

of N.Y.C. Admin. Code § 8-102(1).

       86.     Defendant is violating N.Y.C. Administrative Code § 8-107(4)(a) in

refusing to update or remove access barriers to Website, causing its Website and the

services integrated with its physical locations to be completely inaccessible to the blind.

This inaccessibility denies blind patrons full and equal access to the facilities, goods, and

services that Defendant makes available to the non-disabled public.

       87.     Defendant is required to “make reasonable accommodation to the needs of

persons with disabilities . . . any person prohibited by the provisions of [§ 8-107 et seq.]

from discriminating on the basis of disability shall make reasonable accommodation to

enable a person with a disability to . . . enjoy the right or rights in question provided that

the disability is known or should have been known by the covered entity.” N.Y.C. Admin.

Code § 8-107(15)(a).




                                            -24-
     Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 25 of 28



       88.     Defendant’s actions constitute willful intentional discrimination against the

City Sub-Class on the basis of a disability in violation of the N.Y.C. Administrative Code

§ 8-107(4)(a) and § 8-107(15)(a) in that Defendant has:

               a.      constructed and maintained a website that is inaccessible to blind

class members with knowledge of the discrimination; and/or

               b.      constructed and maintained a website that is sufficiently intuitive

and/or obvious that is inaccessible to blind class members; and/or

               c.      failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.

       89.     Defendant has failed to take any prompt and equitable steps to remedy their

discriminatory conduct. These violations are ongoing.

       90.     As such, Defendant discriminates, and will continue in the future to

discriminate against Plaintiff and members of the proposed Class and City Subclass on the

basis of disability in the full and equal enjoyment of the goods, services, facilities,

privileges, advantages, accommodations and/or opportunities of its Website and its

establishments under § 8-107(4)(a) and/or its implementing regulations. Unless the Court

enjoins Defendant from continuing to engage in these unlawful practices, Plaintiff and

members of the City Subclass will continue to suffer irreparable harm.

       91.     Defendant’s actions were and are in violation of the NYCHRL and therefore

Plaintiff invokes her right to injunctive relief to remedy the discrimination.

       92.     Plaintiff is also entitled to compensatory damages, as well as civil penalties

and fines under N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) for each offense

and punitive damages pursuant to § 8-502(a).




                                            -25-
      Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 26 of 28



        93.     Plaintiff is also entitled to reasonable attorneys’ fees and costs.

        94.     Under N.Y.C. Administrative Code § 8-120 and § 8-126 and the remedies,

procedures, and rights set forth and incorporated therein Plaintiff prays for judgment as set

forth below.



                                FIFTH CAUSE OF ACTION
                                 DECLARATORY RELIEF

        95.     Plaintiff, on behalf of herself and the Class and New York State and City

Sub-Classes Members, repeats and realleges every allegation of the preceding paragraphs

as if fully set forth herein.

        96.     An actual controversy has arisen and now exists between the parties in that

Plaintiff contends, and is informed and believes that Defendant denies, that its Website

contains access barriers denying blind customers the full and equal access to the goods,

services and facilities of its Website and by extension its physical locations, which

Defendant owns, operates and controls and fails to comply with applicable laws including,

but not limited to, Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et

seq., N.Y. Exec. Law § 296, et seq., and N.Y.C. Admin. Code § 8-107, et seq. prohibiting

discrimination against the blind.

        97.     A judicial declaration is necessary and appropriate at this time in order that

each of the parties may know their respective rights and duties and act accordingly.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests this Court grant the following relief:




                                             -26-
     Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 27 of 28



                a.    A preliminary and permanent injunction to prohibit Defendant from

violating the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law

§ 296, et seq., N.Y.C. Administrative Code § 8-107, et seq., and the laws of New York;

                b.    A preliminary and permanent injunction requiring Defendant to take

all the steps necessary to make its Website into full compliance with the requirements set

forth in the ADA, and its implementing regulations, so that the Website is readily

accessible to and usable by blind individuals;

                c.    A declaration that Defendant owns, maintains and/or operates its

Website in a manner that discriminates against the blind and which fails to provide access

for persons with disabilities as required by Americans with Disabilities Act, 42 U.S.C. §§

12182, et seq., N.Y. Exec. Law § 296, et seq., N.Y.C. Administrative Code § 8-107, et seq.,

and the laws of New York

                d.    An order certifying the Class and the State and City Sub-Classes

under Fed. R. Civ. P. 23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class

Representative, and her attorneys as Class Counsel;

                e.    Compensatory damages in an amount to be determined by proof,

including all applicable statutory and punitive damages and fines, to Plaintiff and the

proposed class for violations of their civil rights under New York State Human Rights Law

and City Law;

                f.    Pre- and post-judgment interest;

                g.    An award of costs and expenses of this action together with

reasonable attorneys’ and expert fees; and

                h.    Such other and further relief as this Court deems just and proper.




                                             -27-
     Case 1:18-cv-09210-AJN Document 1 Filed 10/08/18 Page 28 of 28



                           DEMAND FOR TRIAL BY JURY

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions

of fact the Complaint raises.

Dated: October 8, 2018
                                     LAW OFFICE OF AVI A. NAVEH, ESQ.

                                     S/ Avi A. Naveh
                                     Avi A. Naveh
                                     175 Varick Street, 3rd Floor
                                     New York, NY 10014
                                     Tel: 646.881.4471
                                     Fax: 661.430.4471
                                     avi@navehlaw.com

                                     Jeffrey M. Gottlieb (JG-7905)
                                     Dana L. Gottlieb       (DG-6151)
                                     GOTTLIEB & ASSOCIATES
                                     150 East 18th Street, Suite PHR
                                     New York, New York 10003
                                     Tel: 212.228.9795
                                     Fax: 212.982.6284
                                     nyjg@aol.com
                                     danalgottlieb@aol.com




                                           -28-
